Citation Nr: 1824755	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1948 to November 1949 and from October 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in November 2015 and the death certificate identifies unspecified diabetes mellitus without complication as the cause of death.

2.  At the time of the Veteran's death, service connection had been granted for advanced inactive pulmonary tuberculosis, scars of the bilateral forearms, and chronic conjunctivitis.

3.  The evidence does not show that diabetes mellitus is etiologically related to active duty service or that it first manifested to a compensable degree within a year of separation from active duty service.

4.  The Veteran was not exposed to an herbicide agent during his active duty military service.

5.  The Appellant's countable income during the period on appeal exceeded the maximum annual pension rate for a "helpless child."



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 1310, 1312, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for death pension benefits are not met.  38 U.S.C. §§ 1541, 1543 (2012); 38 C.F.R. §§ 3.24, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

A surviving child of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  Generally, entitlement to DIC for the cause of a veteran's death is established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  Diabetes is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may also be presumptively granted for certain diseases, such as diabetes, due to exposure to an herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

At the time of the Veteran's death, he was service connected only for advanced inactive pulmonary tuberculosis, scars of the bilateral forearms, and chronic conjunctivitis.  However, the Veteran's death certificate indicates that the Veteran's cause of death was unspecified diabetes mellitus without complications.  There is no competent evidence of record suggesting that the Veteran's pulmonary tuberculosis, forearm scars, or conjunctivitis were either a principal or a contributory cause of death, or contributed in any way to the development of the Veteran's diabetes.  Likewise, the record does not contain any competent evidence that indicates those service-connected disabilities had worsened the Veteran's diabetes beyond its natural progression.  As such, the Board does not find that the criteria for secondary service connection for the cause of the Veteran's death have been met.

A review of the Veteran's claims service treatment records also fails to uncover any evidence that the Veteran's diabetes was otherwise directly related to his active duty service.  There is no competent evidence in the claims file of a diagnosis of diabetes in service or which suggests that this condition first manifested within a year of the Veteran's separation from active duty service.  Accordingly, the Board also finds that the criteria for both direct service connection and presumptive service connection for a chronic condition have not been met.  

In a November 2016 lay statement, the Appellant's sister stated that a VA employee had informed her over the phone that the Veteran had been exposed to Agent Orange.  The Veteran's sister is competent to report what she had been told.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, this is the only competent piece of evidence of record that infers that the Veteran had any exposure to an herbicide agent.  The claims file contains no independent evidence that any VA employee had communicated to the appellant or anyone speaking on his behalf that the Veteran had ever been exposed to an herbicide agent.  As the record does not support for the contention that the Veteran was directly exposed to an herbicide agent while on active duty service, the Board does not find that the secondhand suggestion that direct exposure did occur to be of any significant probative weight.

As the Board finds that the preponderance of evidence is against a finding that the Veteran has been directly exposed to an herbicide agent, the Board will consider whether the Veteran may be presumed to have been exposed to such an agent while on active duty service.  Specifically, the regulations have included certain classes of service members who may be presumptively considered to have been exposed to an herbicide agent while in service.  38 C.F.R. § 3.307(a)(6) identifies those presumptively exposed service members as: those who had service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; those who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ; and those who performed service in the Air Force or Air Force Reserve and had certain duties involving C-123 aircraft.  

As noted above, the record indicates that the Veteran separated from active duty service with the U.S. Army in August 1952.  As the claims file contains no competent evidence that he had any active duty service of the type set forth in 38 C.F.R. § 3.307(a)(6), the Board does not find that he may be presumed to have been exposed to an herbicide agent.

For the reasons described above, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's diabetes is directly, secondarily, or presumptively related to his active duty service.  As such, the doctrine of the benefit of the doubt is not for application and the criteria for service connection for the cause of the Veteran's death must be denied.

II.  Death Pension

The Appellant seeks entitlement to death pension benefits due to his status as a helpless child.  A death pension is a benefit payable to a veteran's surviving child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4); 3.23, 3.24.

Generally, an individual is a child of a veteran if he is the biological or adopted child or stepchild of the veteran, and is an unmarried person who either: is (1) under the age of 18; (2) "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years;" or (3) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57, 3.356; Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Here, the appellant was determined to be a helpless child for VA purposes in a July 2014 rating decision.  Accordingly, the Board will turn to whether the income and net worth requirements for a death pension have been met.  

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C. § 5312.  See also, 38 C.F.R. § 3.24.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The Appellant's claim was received in December 2015.  The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2017).  Effective from December 1, 2014, the maximum annual pension rate for a child was $2,198.  This amount remained in effect until December 1, 2016, when the maximum annual pension rate increased to $2,205.

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Recurring income means income that is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Exclusions from countable income for VA pension purposes include, as relevant to the instant claim, unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.

Here, the evidence of record does not indicate that the appellant has worked at any point since his claim was received.  However, in correspondence from December 2015, the Social Security Administration (SSA) indicated that the Appellant received $876.40 in monthly benefits starting November 2015 and would begin to receive $759 in monthly benefits on an ongoing basis beginning December 2015.  Assuming only the lower amount was actually received on an annualized basis through the date of this decision, these sums represent $9,108 in annual income and significantly exceed the maximum annual pension rate that has been set for a helpless child throughout the current appellate period.  Additional records from SSA indicate, however, that the Appellant also has monthly healthcare insurance costs of $115.40.  When subtracted from the Appellant's annual income, the amount of $7,723.20 continues to exceed the $2,205 maximum annual pension rate that has been in effect throughout the appellate period.  As the preponderance of the competent evidence of record indicates that that rate has been exceeded, the Board finds that the Appellant is not entitled to death pension benefits.

The Board also acknowledges and has considered the August 2016 application for exclusion of children's income.  This form includes additional reports of expenses for items such as food, utilities, clothing, and taxes.  However, these additional expenses are not permitted deductions in determining the countable income of a helpless child and cannot be considered in determining whether the Appellant's income exceeds the maximum annual pension rate.  See 38 C.F.R. § 3.272.  As such, these additional expenses do not alter the fact that, for VA purposes, the Appellant's income has precluded him from receiving death pension benefits.

III.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2017). 

Here, the record does not reflect that the Appellant was provided with the required notice prior to the initial adjudication of his claim.  However, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In the July 2016 and October 2016 notifications of the respective unfavorable rating decisions, the Appellant was provided with adequate notice of the service connected disabilities that were present at the time of the Veteran's death in addition to the evidence and information necessary to substantiate a DIC claim and a survivor's pension claim.  The Appellant's claim was subsequently readjudicated in an April 2017 statement of the case and the Board finds that VA has therefore satisfied its duty to notify the appellant under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's service treatment records are on file, as are all available post-service clinical records that appear to be potentially relevant to the Appellant's claim.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2), (3) (2017).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


